DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
 
Status of Claims
3.	Claims 1-8, 10 and 12-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-8, 10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moreau et al (US 7,703,116) in view of Lo et al (US 2019/0149857) and Othmer (US alternatively, rejected under 35 U.S.C. 103 as being unpatentable over Fishman et al (US 2015/0074721) in view of Othmer (US 2006/0259613).

Regarding Claims 1, 19 and 20, Moreau discloses an electronic device (see Claim 14; Col 8 lines 2-16; an interactive television (iTV) terminal device such as a set-top box (STB)) with a non-transitory computer-readable medium having stored thereon computer implemented instructions to implement a corresponding method (e.g., see Claim 14), comprising circuitry communicatively coupled to a display device (such as a television connected to the STB), wherein the circuitry is configured to: 
select a User Interface (UI) element from a set of UI elements on a UI displayed on the display device, wherein the UI element is selected based on a first user input, and the selected UI element is associated with a media application accessible via the electronic device (e.g., see Fig. 6; Col 6 lines 19-22; such as select a content title 62a from a list of linear programming 61 based on a remote control); 
control, based on the selection of the UI element, the display device to display a callout window within proximity of the selected UI element and within a display area of the UI (see Fig. 6; such as display a window comprising episodes list 63); 
select a set of curated offerings of the media application for a user of the electronic device based on user information of the user and presentation metadata associated with the selected UI element (see Fig. 6; such as selecting a list of episodes based on user selection and content title); and control the display device to display the first set of user-engageable items in the displayed callout window (see Fig. 6; such as a set of user-engageable episodes to access for watching). 
the user information comprising user activity data and user preference data associated with the media application; determining a presentation attribute for each user-engageable item of a first set of user-engageable items based on the user information associated with the media application; wherein the first set of user-engageable items is displayed based on the determined presentation attributes, wherein the presentation attribute for each user-engageable item comprises at least one of a position, an orientation, or a shape of a corresponding user-engageable item.
In an analogous art, Lo equally discloses the user information comprising user activity data and user preference data associated with the media application (e.g., see Para 115; such as a language preference selected by a user, one or more camera perspectives corresponding to depth preferences set by the user); determining a presentation attribute for each user-engageable item of a first set of user-engageable items based on the user information associated with the media application (see Para 114-115; such as each segment with different quality or bitrate); and the first set of user-engageable items is displayed based on the determined presentation attributes (e.g., see Para 114-115; such as displaying a manifest including segments of a media content with presentation attributes based on the user information).
Therefore, it would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to modify the system of Moreau to include the user information comprising user activity data and user preference data associated with the media application; determining a presentation attribute for each user-engageable item of a first set of user-engageable items based on the user information associated with the media application; wherein the first set of user-engageable items is displayed based on the determined presentation attributes, as taught by Lo to take advantage of known user preferences to for specific targeting, thus to produce better viewing experiences.
Othmer further discloses the device features are displayed can include a wide variety of content presentation attributes, including the shape, size, speed and location on the display screen of the interactive ticker (see Para 30).
Therefore, it would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to modify the combined systems of Moreau and Lo to include the presentation attribute for each user-engageable item comprises at least one of a position, an orientation, or a shape of a corresponding user-engageable item, as taught by Othmer so as to enable appropriate presentation of data associated with application programs.
Alternatively, 
Fishman discloses an electronic device (see Fig. 2A; such as a computing device 200) with a non-transitory computer-readable medium (such as system memory 204) having stored thereon computer implemented instructions to implement a corresponding method (208), comprising circuitry (such as display processor 232) communicatively coupled to a display device, wherein the circuitry is configured to: 
select a User Interface (UI) element from a set of UI elements on a UI displayed on the display device, wherein the UI element is selected based on a first user input, and the selected UI element is associated with a media application accessible via the electronic device (e.g., see Figs. 4A, 7; Para 88; Para 95; such as select a category ON AIR TV 304 or ON DEMAND 306); 
control, based on the selection of the UI element, the display device to display a callout window within proximity of the selected UI element and within a display area of the UI (see Figs. 4A, 7; a callout window such as ON Now 402 within proximity of the selected ON AIR TV 304); 
select a set of curated offerings of the media application for a user of the electronic device based on user information of the user and presentation metadata associated with the selected UI element (see Figs. 4A-4D, 5; Para 90-91; such as selecting a list of TV show based on user selection and content category), wherein the user information comprises user activity data and user preference data associated with the media application; determine a presentation attribute for each user-engageable item of a first set of user-engageable items based on the user information associated with the media application (see Para 95; such as with respect to content associated with ON AIR TV each of these sort cycle may be modified based on one or more of consumption, behavior, environment, and/or may be set by a user. It should be noted that these sort cycle merely typify example sort cycles and each example sort cycle could be personalized further by determining preferred sorting techniques of a user. In this manner, each individual user could have their own sorting preference); and control the display device to display the first set of user-engageable items in the displayed callout window (see Figs. 4A-4D, 5; such as a set of user-engageable TV shows to access for watching). 
Fishman is not explicit about the presentation attribute for each user-engageable item comprises at least one of a position, an orientation, or a shape of a corresponding user-engageable item.
In an analogous art, Othmer discloses the device features are displayed can include a wide variety of content presentation attributes, including the shape, size, speed and location on the display screen of the interactive ticker (see Para 30).
Therefore, it would have been obvious for one of ordinary skill before the effective filing date of the claimed invention to modify the system of Fishman to include the presentation attribute for each user-engageable item comprises at least one of a position, an orientation, or a shape of a corresponding user-engageable item, as taught by Othmer so as to enable appropriate presentation of data associated with application programs..

Regarding Claim 2, Moreau or Fishman discloses the circuitry is further configured to control the display device to display the UI comprising the set of UI elements associated with at least one media application accessible via the electronic device (see Moreau: Fig. 6; each content item 62x is accessible; Fishman: Fig. 4A, such as menu bar 302 comprising the set of UI elements).

Regarding Claim 3, Moreau or Fishman further discloses the UI is a television menu, and each UI element of the set of UI elements is an interactive tile that is configured to display a graphic as an identifier of the media application (see Moreau: Fig. 6; Col 4 lines 32-36; such as HBO considered as a graphic as an identifier; Fisherman: Fig. 4B).

Regarding Claim 4, Moreau or Fishman discloses the circuitry is further configured to arrange the set of UI elements on the UI in one of a grid-pattern or a progressive linear series (see Fig. 6; Col 4 lines 36-41; such as a progressive linear series; Fisherman: Fig. 4B; such as a grid-pattern).

Regarding Claim 5, Moreau or Fishman further discloses comprising an input device communicatively coupled to the display device and the circuitry, wherein the circuitry is further configured to receive the first user input via the input device (e.g., see Col 6 lines 19-22; such as a remote control as an input device; Fisherman: Figs. 2A-2B; I/O device 222 such as remote control).

Regarding Claim 6, Moreau or Fishman discloses the circuitry is further configured to receive a second user input via the input device; and control the display device to display the callout window based on the received second user input (see Fig. 6; such as receive a second user input to navigate the episodes list 63; Fisherman: Figs. 4A, 7).

Regarding Claim 7, Moreau or Fishman discloses the circuitry is further configured to receive a specific input from at least one of an administrator of the media application, an administrator of the electronic device, or an offering provider; and generate the presentation metadata based on the received specific input (see Fig. 6; such as receive an input from an administrator (user) of the electronic device to select an episode title and generate selected episode description; Fisherman: Figs. 4A-4D, 7; such as receive a specific input from a user).

Regarding Claim 8, Moreau or Fishman discloses the presentation metadata comprises at least one of a database of a plurality of curated offerings of the media application, a first configurable list comprising the set of curated offerings of the media application for the user, a second configurable list comprising the first set of user-engageable items for the set of curated offerings, a configurable layout of the first set of user-engageable items on the callout window, a set of executable API calls for at least one curated offering of the set of curated offerings, or a set of effects comprising at least one of a set of transition effects or animation effects for the UI element (see Fig. 6; Para 33; a database of curated offerings of the media application such as a database of episodes list of the selected content title; Fisherman: Fig. 1, such as multimedia database 116A).

Regarding Claim 10, Moreau in view of Lo discloses and render the limitations of “the user activity data comprises at least one of a content viewing history, a usage log of the media application, user's search history for the media application, a first set of historical user interactions with at least one past offering of the media application, or a second set of historical user interactions with a second set of user-engageable items for the at least one past offering” to be obvious (see Lo: Para 140-143; such as monitor how long a user interacts with the interactive-related content).

Regarding Claim 16, Moreau in view of Lo discloses and would render “the selected set of curated offerings comprises at least one of a set of user-consumable offerings or a set of action-based offerings, the set of user-consumable offerings comprises at least one of advertisements, a list of recently viewed content, a summary of recent user activities on the media application, or statistical information associated with at least one topic-of-interest, and the set of action-based offerings comprises at least one of an in-app commenting platform, an in-app social networking application, an in-app messaging application, an in-app search platform, or an in-app chat-based application” to be obvious (see Fig. 6; such as episodes list related to a content tile interpreted as context-based content recommendations; the claim limitation is interpreted only directed to context-based content recommendations).

Regarding Claim 17, Moreau discloses the set of user-engageable items comprises at least one of in-app clickable thumbnails, content preview windows, video players, playable thumbnails, image/video carousels, slideshows, tiles, link previews, clickable grid cards, dynamic or static tables, or Graphical UI elements integrated with a set of action-based offerings (see Fig. 6; such as tiles).

Regarding Claim 18, Moreau discloses the circuitry is further configured to select a user-engageable item from the first set of user-engageable items on the callout window based on a third user input, wherein the selected user-engageable item is linked to a specific curated offering of the selected set of curated offerings; and control the display device to present the specific curated offering onto one of the callout window or an application UI of the media application (see Fig. 6; such as play a selected episode title on the television screen).


Allowable Subject Matter
5.	Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1-8, 10 and 12-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
7.	Claims 1-8, 10 and 16-20 are rejected.
	Claims 12-15 are objected.

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426